Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses an expandable sheath assembly comprising, inter alia: an introducer sheath comprising a relatively flexible distal portion and a relatively stiff proximal portion, the distal portion comprising a mesh, the introducer sheath; a hub affixed to the proximal portion of the introducer sheath; a dilator assembly comprising: a dilator shaft;Page 4 of 9Application No. 14/934,767 Amd. Dated: April 12, 2021Reply to Office Action mailed January 15, 2021a dilator tip affixed to a distal end of the dilator shaft, a proximal region of the dilator tip having a cavity having an internal beveled wall; a luer lock affixed to a proximal end of the dilator shaft; and a dilator sheath having a lumen through which the dilator shaft extends, a distal region of the dilator sheath having an external beveled wall that is complementary to the internal beveled wall; wherein the assembly includes a clip comprising: a hub engaging portion; a sheath tensioning section comprising: a luer lock restraint having the luer lock engaged with a proximal side thereof; and a dilator sheath restraint having a proximal end of the dilator sheath engaged with a distal side thereof.
For comparison to the present invention, prior-art reference Nance et al. (U.S. Pat. No. 8,900,214), for example, discloses, inter alia, an expandable sheath assembly comprising: an introducer sheath comprising a relatively flexible distal portion and a relatively stiff proximal portion; a hub affixed to the proximal portion of the introducer sheath; and a dilator assembly comprising: a dilator shaft;Page 4 of 9Application No. 14/934,767 Amd. Dated: April 12, 2021Reply to Office Action mailed January 15, 2021a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771